PER CURIAM.
We affirm and find no reversible error in the trial court’s actions in selecting a jury. However, we write briefly to caution trial courts to be certain that prospective jurors are selected on purely a random basis. The jurors themselves should play no role in determining whether they are called to the box. We also reject appellants’ claim of error in the trial court’s rulings refusing to recognize a belated attempt to claim property damage and out-of-pocket medical expenses. The judgment of the trial court is affirmed.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.